The opinion of the court was delivered by
Rekfueld, J.
The auditor reports that there is due the plaintiff $30.79 for faithful personal services for the year ending Nov. 1871, in doing defendants housework on his farm in Royalton. The probate records show that John Robinson was appointed guardian of the defendant as an insane person, on the 8th of September, 1870, and was in no way discharged until his death, June 11, 1873. But the report states that the defendant during this-time managed his affairs, farm, property, and household affairs, in his own way, without interference on the part of his guardian. The defendant hired the plaintiff, received the benefit of her services, and should pay for them as he agreed, unless there is some stringent rule of law that would defeat the plaintiff’s recovery, and thus work great injustice ; and every reasonable intendment should be made to uphold the judgment of the County Court.
The statement of facts in the report, and the fair inference to be drawn from them, would warrant the court in finding that the “ insanity ” which the Probate Court found as the ground of appointing a guardian of the defendant, was temporary, and did not subsist at the time of the contract of hiring and rendering of the services. The statute provides that the words “ insane person,” shall include every “ idiot, non com,pos, lunatic, or distracted person.” Whatever was the defendant’s infirmity, he was acting sui juris, and conducting the business of his farm and household affairs like other citizens, with the knowledge and consent of the guardian. He bought, supplied, and sold, without let or hindrance. The guardian knew that plaintiff was laboring under a contract of hire with the defendant, and expressly told her, in substance, that her contract was good, and that defendant would *496pay for her services. The adjudication of the Probate Court, that defendant was at the time a proper subject of guardianship, is, no doubt, conclusive. And that condition of the ward is, ordinarily, presumed to continue. But when it affirmatively appears that the ward has recovered from his infirmity, and is in the possession of a sound mind, and is conducting business in his own right apd name', like other citizens, and the guardian sees him buy and sell, hire and pay, without- notice or interference, we see no good reason or rule of law that should shield him, more than other men, from the common liability to pay his hired help. Judge Redfield says, 3 Law of Wills, 458 : “ In cases of persons of unsound mind, the guardianship will, practically, terminate with the recovery by tho ward of his sound mind and disposing capacity.” In Robinson’s Exr. v. Robinson, 39 Vt. 267, the court held that the fact that the testator was, at the time of the execution of the will, under guardianship, is not conclusive of his competency to make his will; and the court, BaRRExt, J., says : “ It is well known that often a guardian is appointed on account of some derangement that proves to be temporary, and passes off, leaving the party sound as ever. * * It would seem peculiarly incongruous and hard, that in cither case, a will made by such persons, thus become sane, should be held invalid merely by force of the record of the Probate Court.” In Motley v. Head, 43 Vt. 639, the court, Ross, J., say: “ We are of opinion that from an adjudication that a person is insane, it does not follow that the insanity is necessarily of that character which disqualifies that person from entering into a valid contract.”
A person in delirium tremens is a “ distracted person,” and subject to guardianship ; but when rum is dispelled and reason returns, the necessity for guardianship ceases, and the capacity to make a valid will or contract is restored.
We think, in view of the facts disclosed in this case, the defendant should pay this woman, who faithfully kept his house and cooked his food, and that there is and should be no law against it.
Judgment affirmed.